Case 1:15-cr-00252-PKC-RML Document 1460 Filed 12/07/20 Page 1 of 2 PageID #: 25616

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
   SLR:LDM:BDM                                       271 Cadman Plaza East
   F. # 2017R01840                                   Brooklyn, New York 11201

                                                     December 7, 2020

   FILED BY ECF AND COURTESY COPY BY E-MAIL

   Honorable Pamela K. Chen
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                        Re:    United States v. Brayan Jiménez
                               Criminal Docket No. 15-252 (S-1) (PKC)

   Dear Judge Chen:

                  The government respectfully submits for the Court’s approval the enclosed
   Stipulation of Settlement (the “Stipulation”) in the above-captioned proceeding. During the
   period from May 21 through July 21, 2015, warrants were issued authorizing the seizure of
   any and all funds and/or securities on deposit in: (a) Bank Itau S.A. account number
   3413001602469 held in the name of Alexander Keith Willy (the “Willy Account”); (b)
   Banco Itau International Account Number 6085700 held in the name of AW Group
   Investments Ltd (the “AW Group 5700 Account”); and (c) Banco Itau International Account
   Number JT2-005418 held in the name of AW Group Investments Ltd (the “AW Group 5418
   Account” and, together with the AW Group 5700 Account, the “AW Group Accounts”).
   Following issuance of these warrants, the government seized the AW Group Accounts and
   requested that the Central Authority for the Federative Republic of Brazil (the “CAFRB”)
   take steps to effectuate the restraint of the Willy Account. Upon seizure of the AW Group
   Accounts and restraint of the Willy Account (collectively, the “Subject Accounts”), the
   accounts contained cash and marketable securities.

                  On or about July 29, 2016, defendant Brayan Jiménez (the “defendant”)
   entered a plea of guilty to Counts One and Forty-Two of the Superseding Indictment in the
   above-captioned case (the “S-1 Indictment”), charging violations of 18 U.S.C. § 1962(d) and
   18 U.S.C. § 1349. In conjunction with the sentencing of the defendant on or about February
   8, 2019, the Court entered an Amended Preliminary Order of Forfeiture (the “Amended
   POF”) pursuant to 18 U.S.C. § 1963(a), 18 U.S.C. § 981(a)(1)(C), and 28 U.S.C. § 2461(c),
   directing the forfeiture of the Willy Account and the AW Group Accounts, as: (i) property
   that the defendant acquired an interest in and maintained in violation of 18 U.S.C. § 1962,
   property that the defendant has an interest in, security of, and claims against; property and
Case 1:15-cr-00252-PKC-RML Document 1460 Filed 12/07/20 Page 2 of 2 PageID #: 25617




   contractual rights that afford a source of influence over the enterprise that the defendant
   established, operated, controlled, conducted, and participated in the conduct of, in violation
   of 18 U.S.C. § 1962; property that the defendant derived from proceeds obtained, directly
   and indirectly, from racketeering activity, in violation of 18 U.S.C. § 1962; and/or as
   substitute assets in accordance with the provisions of 18 U.S.C. § 1963(m); and (ii) property,
   real or personal, which constitutes or is derived from proceeds traceable to the defendant’s
   violation of 18 U.S.C. § 1349, and/or as substitute assets in accordance with the provisions of
   21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

                  Following seizure of the AW Group Accounts, restraint of the Willy Account,
   and entry of the Amended POF, counsel for interested third parties Alexander Kenneth Willy
   (“Mr. Willy”) and his companies, AW Group Investments Ltd (“AW Group”) and Willy
   Consultoria LDTA (“Willy Consultoria” and, together with AW Group and Mr. Willy, the
   “Claimants”) contacted the United States and represented that the Claimants have an interest
   in the Subject Accounts. The United States and the Claimants (collectively, the “Parties”)
   entered into the Stipulation for the purpose of resolving the interest of the Claimants in the
   Subject Accounts without further litigation.

                   Pursuant to the Stipulation, the Claimants agreed to the forfeiture to the United
   States of $1,150,000, liquidated from assets held in the AW Group Accounts, in exchange for
   the release to the Claimants of the remaining balance of funds held in the AW Group
   Accounts. See Stipulation, at ¶¶ 2-4. In addition, the government agreed to arrange for the
   transmission of a request to the CAFRB requesting release of any previously-requested
   freeze, restraint or hold on the Willy Account. Id. at ¶ 3.

                  Accordingly, the Parties jointly request that the Court “so order” the proposed
   Stipulation in order to resolve this matter.

                                                       Respectfully submitted,

                                                       SETH D. DUCHARME
                                                       Acting United States Attorney

                                               By:      /s/
                                                       Samuel P. Nitze
                                                       M. Kristin Mace
                                                       Keith D. Edelman
                                                       Brian D. Morris
                                                       Assistant U.S. Attorneys
                                                       (718) 254-7000

   Enclosure
   cc:   Counsel of Record (by ECF)



                                                  2
